Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed keyswitch wherein the joining portion and the bottom plate portion jointly forming or the joining portion alone forming a support connection portion on the upper surface, the joining portion 15having an exposed elongated rib protruding from a surface of the joining portion above the upper surface of the bottom plate portion.
Regarding claim 13, the prior art fails to teach or show, alone or in combination, the claimed keyswitch wherein the joining portion comprising two hook portions, two opposite concave wall surfaces 20of the two hook portions jointly defining a shaft recess to form a support connection portion, the shaft recess having a bottom surface, a top of the at least one cantilever plate or the at least one protruding bridge portion being higher than the bottom surface.
Regarding claim 20, the prior art fails to teach or show, alone or in combination, the claimed keyswitch wherein the joining portion comprising two hook portions, two opposite concave wall surfaces of the two hook portions jointly defining a shaft recess to form a support connection portion, the first keyswitch support being 10rotatably connected to the support connection portion, the shaft recess having a bottom surface, a top of the at least one cantilever plate or the at least one protruding bridge portion being higher than the bottom surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833